Opinion filed June 17, 2021




                                      In The

        Eleventh Court of Appeals
                                  ___________

                              No. 11-21-00099-CR
                                 ___________

                   JOHN FRANCIS NELSON, Appellant
                                         V.
                      THE STATE OF TEXAS, Appellee


                     On Appeal from the 350th District Court
                              Taylor County, Texas
                         Trial Court Cause No. 14646-D

                      MEMORAND UM OPI NI ON
      John Francis Nelson, Appellant, pleaded guilty to the felony offense of driving
while intoxicated. His punishment was assessed at imprisonment for six years.
Appellant subsequently filed a pro se notice of appeal. Because the notice of appeal
was not timely filed, we dismiss the appeal for want of jurisdiction.
      Pursuant to the Texas Rules of Appellate Procedure, a notice of appeal is due
to be filed either (1) within thirty days after the date that sentence is imposed or
suspended in open court or (2) if the defendant timely files a motion for new trial,
within ninety days after the date that sentence is imposed or suspended in open court.
TEX. R. APP. P. 26.2(a). A notice of appeal must be in writing and filed with the clerk
of the trial court. TEX. R. APP. P. 25.2(c)(1). The documents on file in this appeal
indicate that Appellant’s sentence was imposed on September 22, 2020, and that
Appellant filed his notice of appeal on May 26, 2021, 246 days after his sentence
was imposed. The notice of appeal was therefore untimely.
      Absent a timely filed notice of appeal or the granting of a timely motion for
extension of time, we do not have jurisdiction to entertain this appeal. Slaton v.
State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519,
522–23 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108, 110 (Tex. Crim.
App. 1993).
      When the appeal was filed in this court, we notified Appellant that the notice
of appeal appeared to be untimely and that the appeal may be dismissed for want of
jurisdiction. We requested a response showing grounds to continue this appeal.
      In his response, Appellant claimed that he was not responsible for the
untimely filing. This court, however, has no discretion in this matter; we are not
authorized to entertain an untimely appeal or grant a request for an out-of-time
appeal. See Slaton, 981 S.W.2d at 210. Appellant has not provided this court with
any grounds upon which this appeal may be continued. Because the notice of appeal
was not timely filed, we have no jurisdiction over this appeal and must dismiss it.
See Slaton, 981 S.W.2d at 210.
      Accordingly, we dismiss this appeal for want of jurisdiction.


June 17, 2021                                        PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.

                                          2